Citation Nr: 1611322	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cancer of the left parotid gland and if so, whether service connection is warranted.  

2.  Entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a bilateral leg disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board remanded the matters for additional development.  In a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PSTD).  In October 2014, the Board remanded the matters again for additional development.  In an April 2015 rating decision, the AMC granted service connection for tension headaches.  This represents a full grant of the benefits sought.  Thus, those service connection claims are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in January 2013 in regard to his back disability.  The examiner opined, amongst other things, that the Veteran had a congenitally narrowed central canal, which was not aggravated by service, which when combined with age related degenerative/degenerative disc disease resulted in stenosis. 

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law. 38 C.F.R. § 3.303(c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration. Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303(c)  must be interpreted as being mutually exclusive. In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's back disability, specifically the narrowed central canal, is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that a clarification opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality," is necessary in order to make decision in this case.

Second, in the October 2014 remand, the Board requested an addendum medical opinion as to whether the Veteran's bilateral foot disability was related to service.  The January 2013 examiner previously stated that "there is no evidence to support that [the] Veteran's foot condition was caused by military service."  The Board also requested an addendum medical opinion which addressed the issue of whether the Veteran's back disorder caused or aggravated his bilateral leg and/or bilateral foot disorder.  In a February 2015 addendum, the VA examiner (podiatrist) opined,

As stated in my original opinion[,] there is no evidence to support that [the] Veteran's foot condition is related to military service.  I am not a back specialist nor a leg specialist[.]  I am not able to speculate whether the loss of sensation which the patient has described [during] his exam is related to any pathology regarding his back or legs.  This should be and has been addressed by [D]r. Bienert.  Understand that [I] did not determine any evidence of loss of sensation regarding his feet.

The February 2015 addendum did not provide a rationale.  Also, Dr. Bienert's opinion did not address the theory of secondary service connection.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the Veteran's foot disability and whether the Veteran's back disability causes or aggravates his bilateral leg or foot disorders.  

Third, in October 2014, the Board remanded the matters to obtain the Veteran's Social Security Administration (SSA) disability determination and all medical records underlying that determination.  In February 2015, the AMC requested the Veteran's SSA disability records.  That same month, SSA replied that the Veteran's records had been destroyed.  The AOJ has not notified the Veteran in accordance with 38 C.F.R. § 3.159(e) that it could not obtain records from the SSA.  As it is unclear whether the Veteran has any of the records in his possession or has the ability to obtain them through other sources, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(e), notify the Veteran that (a) SSA records could not be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  See correspondence from SSA dated in February 2015.

2.  Then, obtain an addendum opinion from the January 2013 examiners (or appropriate medical professionals).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review. If the examiner feels that another examination is necessary, another examination should be scheduled. 

For the purposes of this opinion, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is requested to offer an opinion as to the following with respect to the back disability:

(a)  Is the Veteran's back disability, specifically the narrowed central canal a congenital or developmental, defect or disease?  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

The examiner's attention is directed to the January 2013 examination report where the examiner opined, amongst other things, that the Veteran had a congenitally narrowed central canal, which was not aggravated by service, which when combined with age related degenerative / degenerative disc disease resulted in stenosis.

(b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. Please provide a complete explanation for the opinion.

(c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

(d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing congenital narrowing WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

(e)  With respect to any other back disability, including arthritis and degenerative disc disease, is it at least as likely as not (probability of 50 percent or greater) related to service?  Please provide a complete explanation for the opinion.

(f)  The spine examiner should address whether the Veteran has had a neurological disorder affecting the lower extremities at any time since 2006, even if now resolved.  If so, please also provide an opinion as to whether such disability is at least as likely as not (probability of 50 percent or greater) caused by the back disorder.  Please provide a complete explanation for the opinion.

(g) Whether it is at least as likely as not that any neurological disorder was aggravated (i.e., permanently worsened beyond the natural progress) by his back disability.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's neurological disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his back disability.  

With respect to the foot and leg disabilities, please opine:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disabilities of the feet, including hallux valgus and arthritis, were incurred in or are related to service.  The examiner's attention is directed to the Veteran's reports that his problems began in service or right after service.  See VA Form 9 dated in September 2008.  Please provide a complete explanation for the opinion.

The previous January 2013 opinion and February 2015 addendum did not provide a rationale for the opinion.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot or leg disabilities, including arthritis of the knees, are caused by his back disability.  

(c)  Whether it is at least as likely as not that the Veteran's foot or leg disabilities, including arthritis of the knees, are aggravated (i.e., permanently worsened beyond the natural progress) by his back disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's foot or leg disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his back disability.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to offer an opinion without resorting to speculation, it is essential that he or she provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination. 

3.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




